NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               PATRICK BRUNETTE,
                 Claimant-Appellant

                           v.

   PETER O’ROURKE, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-2534
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-3377, Judge Mary J. Schoelen.
                ______________________

                Decided: July 17, 2018
                ______________________

    EDWARD AUSTIN ZIMMERMAN, Military & Veterans Na-
tional Law Center, Burnsville, MN, for claimant-
appellant.

    JOSEPH ASHMAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA PREHEIM,
CHAD A. READLER.
                 ______________________
2                                    BRUNETTE v. O’ROURKE




    Before PROST, Chief Judge, MOORE and REYNA, Circuit
                          Judges.
PER CURIAM.
     Patrick Brunette appeals the U.S. Court of Appeals
for Veterans Claims’ determination that various claims
remanded by the Board of Veterans’ Appeals to the re-
gional office (“RO”) were not before it, and its affirmance
of the Board’s denial of an earlier effective date for the
award of service connection for depression. Because the
Veterans Court did not err in its determinations, we
affirm.
                       BACKGROUND
     Mr. Brunette served in the United States Army from
March 1979 to March 1982, when he was medically dis-
charged from service due to a back condition.           In
April 1982, he applied for disability compensation for
spondylolisthesis, a back condition. The RO denied the
claim in May 1982, finding spondylolisthesis was not a
disability under the law. Mr. Brunette did not appeal, but
in August 2004 he requested the Department of Veterans
Affairs reopen his claim, arguing the May 1982 rating
decision was the product of clear and unmistakable error
(“CUE”). In 2006, the RO awarded Mr. Brunette service
connection for spondylolisthesis, and in May 2012, the
Board determined that the May 1982 rating decision was
the result of CUE, finding additional service records that
were not before the adjudicators would have compelled a
manifestly different outcome. The Board further deter-
mined that 38 C.F.R. § 3.156(c), which provides for the
reconsideration of a claim, applied because at the time of
the denial, the VA had received relevant service depart-
ment records that had not been associated with the claims
file. In November 2012, the RO granted a 10% disability
rating for Mr. Brunette’s back condition effective March
BRUNETTE v. O’ROURKE                                      3



25, 1982, and a 20% disability rating effective August 13,
2004.
    On March 4, 2008, Mr. Brunette submitted a new
claim for depression secondary to his back condition.
Following a VA examination, he was diagnosed with a
depressive disorder. In June 2008, the RO granted ser-
vice connection for depression and assigned a 30% disabil-
ity rating effective March 4, 2008, which on review was
increased to 50%.
    In November 2012, the RO continued the 50% disabil-
ity rating for depression and denied an earlier effective
date. Mr. Brunette filed a notice of disagreement assert-
ing his depression should be rated at 70% effective March
24, 1982. The RO awarded an increased disability rating
of 70% effective March 26, 2014.
     In May 2015, the Board denied Mr. Brunette an earli-
er effective date for depression. It determined the June
2008 decision of the RO setting the effective date had
become final. It determined there was no CUE in the
May 1982 rating decision because there was no communi-
cation in 1982 that might be construed as a claim for
benefits for a psychiatric disability. The Board remanded
on the issues of: (1) entitlement to an increased rating for
depression; (2) entitlement to a higher initial rating for
spondylolisthesis; (3) entitlement to a total disability
rating based upon individual unemployability; and
(4) special monthly compensation by reason of being
housebound.
    Mr. Brunette appealed to the Veterans Court. The
Veterans Court determined that the issues on which the
Board remanded were not before the Court and that Mr.
Brunette was not entitled to a 1982 effective date for
depression. Mr. Brunette timely appealed. We have
jurisdiction under 38 U.S.C. § 7292.
4                                      BRUNETTE v. O’ROURKE




                        DISCUSSION
     Our jurisdiction to review Veterans Court decisions is
limited to “the validity of a decision of the Court on a rule
of law or of any statute or regulation . . . or any interpre-
tation thereof (other than a determination as to a factual
matter) that was relied on by the Court in making the
decision.” 38 U.S.C. § 7292(a). We review such legal
determinations de novo. Andre v. Principi, 301 F.3d 1354,
1358 (Fed. Cir. 2002). We may not review the Veterans
Court’s factual findings or its application of law to facts,
absent a constitutional issue. Singleton v. Shinseki, 659
F.3d 1332, 1334 (Fed. Cir. 2011).
     We hold that the Veterans Court did not err in dis-
missing the appeal as to the claims that the Board had
remanded for further development. Although Mr. Bru-
nette argues the Veterans Court may not remand under
38 U.S.C. § 7261, we see nothing in that section that
prevents the Board from remanding a case to an RO for
further development of the record. See 38 C.F.R. § 19.9
(“If further evidence, clarification of the evidence, correc-
tion of a procedural defect, or any other action is essential
for a proper appellate decision, a Veterans Law Judge or
panel of Veterans Law Judges shall remand the case to
the agency of original jurisdiction, specifying the action to
be undertaken.”).
    The Veterans Court also did not err in affirming the
Board’s decision denying Mr. Brunette an effective date
earlier than March 4, 2008, for service connection for
depression. Mr. Brunette argues the Veterans Court
erroneously concluded that the Board’s failure to apply 35
C.F.R. § 3.156(c) to his depression claim constituted
harmless error. He argues § 3.156(c) applies because at
the time of the May 1982 denial of the claim, the VA had
received service department records related to his lower
back claim but had not considered those records. Accord-
ing to Mr. Brunette, § 3.156(c) requires that the entire
BRUNETTE v. O’ROURKE                                      5



1982 rating proceeding be reopened. He asserts that if
this is done, the VA must accept his testimony and that of
his friends and family regarding his symptoms of depres-
sion in 1982.
    Section 3.156(c) provides for the reconsideration of a
“claim.” 35 C.F.R. § 3.156(c)(1). A secondary service
connection is not necessarily part of the primary claim for
service connection. Manzanares v. Shulkin, 863 F.3d
1374, 1377–78 (Fed. Cir. 2017). Mr. Brunette concedes
that his 1982 claim was for spondylolisthesis and did not
include a claim for depression. Pursuant to § 3.156(c), the
Board’s May 2012 determination directing the reconsider-
ation of Mr. Brunette’s spondylolisthesis claim does not,
therefore, allow for introduction of evidence related to his
secondary claim for depression.
   We have considered Mr. Brunette’s remaining argu-
ments and find them unpersuasive. We note that Mr.
Brunette expressly disavowed a claim based on CUE.
                       CONCLUSION
   For the foregoing reasons, the decision of the Veterans
Court is affirmed.
                       AFFIRMED
                          COSTS
   No costs.